DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-4, 6-13, 15 and 17-18 (as best understood, subject to the rejections under 35 USC 112 set forth infra) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Ambrozy reference (discussed in greater depth infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Ambrozy to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed inner mechanical/structural components), as such modifications would be likely to render the Ambrozy assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such temperature exposure detector assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “bright” in claims 1, 4 and 9 is a relative term which renders the claim indefinite. The term “bright” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The exact scope/nature of independent claim 1 is unclear, particularly with regard to the use of the term “or” therein.  Should the claimed historical temperature exposure monitor have: i) a “security material” or a “photochromic material”; or ii) a “luminescent material” or a “photochromic material”?  Please review/revise/clarify.
Claims 3-4 recite the limitation "the naked eye".  There is insufficient antecedent basis for this limitation in the claim.
The term “normal” in claim 3 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The use of the term “it” is unclear within claims 3-4.  Is this intended to refer to the claimed “security material” or the claimed “photochromic material”?  Please review/revise/clarify.
Claims 5 and 19 are drawn to an “environmental monitor”, although they both depend from claim 1, which is drawn to a “historical temperature exposure monitor”.  Accordingly, the exact scope of the claims is unclear.  Please review/revise/clarify.
The term “about” in claims 5 and 10-11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2, 6-9 and 12-18 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 14, 16 and 19 (as best understood, subject to the rejections under 35 USC 112 set forth supra) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0010803 to Ambrozy et a. (“Ambrozy”).
	Regarding claim 1, Ambrozy anticipates a historical temperature exposure monitor (e.g. stimulus indicating device 100, as shown in figs. 1A-B and discussed at para. 185) comprising: i) a substrate (e.g. first compartment 102, as shown in figs. 1A-B); ii) an optically readable (figs. 1A-B and para. 186), thermally sensitive (para. 168-169) indicator element (e.g. stimulus-sensitive gel 110, as shown in figs. 1A-B) supported by (figs. 1A-B) the substrate (102), the indicator element (110) further comprising (para. 187) an indicator material (e.g. fluid 114, as shown in figs. 1A-B) configured to move (compare figs. 1A-B) in response to (para. 187) a predetermined temperature exposure (e.g. a temperature extreme, as discussed at para. 168); and iii) a security material (e.g. constituent parts 109, which contribute to ensuring that food products on which the device is used are safe/secure for consumption) supported by (figs. 1A-B) the substrate (102) and further comprising a luminescent material configured to give a bright appearance of a predetermined color when exposed to specific light wavelengths (note that the second alternative within this “or” statement is satisfied infra) or a photochromic material configured to change color state (per para. 16, a color change in the stimulus-sensitive gel may be observed) when exposed to the specific light wavelengths (per para. 169, the predetermined trigger stimulus could be exposure of the stimulus sensitive gel to visible light).
	Regarding claim 2, Ambrozy anticipates the historical temperature exposure monitor of claim 1, where the predetermined temperature exposure (aforementioned temperature extreme) is selected from the group consisting of freezing exposure (para. 8), thawing exposure, peak temperature exposure (para. 8), cumulative heat exposure, and combinations thereof.
	Regarding claim 5, Ambrozy anticipates the environmental monitor according to claim 1, wherein the specific light wavelengths are in a range selected from the group consisting of about 10-400 nm, about -87- 311718816.1Attorney Docket No.: 0820887.00328 Zebra 153471US02 10-380 nm, about 10-100 nm, about 100-280 nm, about 280-315 nm, about 315-400 nm, about 180-380 nm, about 180-400nm, about 100-400 nm, about 100-315 nm, about 280- 400 nm, about 400-500 nm (para. 169; note that visible light lies between 400-700nm), about 700 nm-1 mm, about 700 nm-1.1 micrometers, about 780 nm-1.4 micrometers, about 1.4-3 micrometers, and about 3 micrometers- 1 mm.
	Regarding claim 14, Ambrozy anticipates the historical temperature exposure monitor according to claim 1, wherein the indicator element (110) is inactive below a base temperature (e.g. trigger temperature associated with an LCST type stimulus sensitive gel, as discussed at para. 212) and being thermally responsive (per para. 212, the LCST type stimulus sensitive gel collapses or shrinks when heated) at or above (para. 212)  an activation temperature (aforementioned trigger temperature) to record irreversibly (para. 169 and 202) with respect to time cumulative ambient temperature exposure (para. 7-9) above the activation temperature (aforementioned trigger temperature), the activation temperature (aforementioned trigger temperature) being equal to or greater than the base temperature (aforementioned trigger temperature).
	Regarding claim 16, Ambrozy anticipates the historical temperature exposure monitor according to claim 14, wherein the indicator element (110) comprises a transport member (e.g. liquid bath 103) supporting (figs. 1A-B and para. 185) the indicator material (114), a displacement (compare figs. 1A-B) of the indicator material (114) is a displacement with respect to (compare figs. 1A-B) the transport member (103), and a displacement (compare figs. 1A-B) of the security material (109) is a displacement with respect to (compare figs. 1A-B) the transport member (103).
	Regarding claim 19, Ambrozy anticipates the environmental monitor of claim 1, wherein the change of color state of the photochromic material is a change in reflectivity, a change in transparency, a change in hue, and/or a change in apparent color (para. 189) when exposed to the specific light wavelengths (para. 169).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637